Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  October 5, 2018                                                                 Stephen J. Markman,
                                                                                             Chief Justice

  157215                                                                                Brian K. Zahra
                                                                                Bridget M. McCormack
                                                                                      David F. Viviano
                                                                                  Richard H. Bernstein
                                                                                       Kurtis T. Wilder
  RODNEY HARRISON,                                                               Elizabeth T. Clement,
           Plaintiff,                                                                             Justices

  and
  MICHIGAN HEAD & SPINE
  INSTITUTE, PC,
             Intervening Plaintiff-Appellee,

  v                                                     SC: 157215
                                                        COA: 334083
                                                        Wayne CC: 14-013225-NF
  ALLSTATE PROPERTY & CASUALTY
  INSURANCE COMPANY,
           Defendant-Appellant,
  and
  THURMAN CLIFFORD RIDENOUR,
          Defendant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the November 28, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should now be reviewed by this Court.

        MARKMAN, C.J. (dissenting).

          I respectfully dissent from this Court’s order denying leave to appeal. After
  plaintiff was injured in a September 2014 accident, he sued his no-fault insurer,
  defendant Allstate Property & Casualty Insurance Company, for unpaid personal
  protection insurance (PIP) benefits including work-loss benefits. Plaintiff made various
  and contradictory assertions throughout discovery to sustain his claim for work-loss
  benefits. In particular, he stated in his interrogatory answers that he was employed by
  TPH Transportation Services at the time of his accident, but later acknowledged at his
  deposition that this was an “[i]naccurate statement” and that he had last been employed
  by TPH Transportation Services in 2012. Furthermore, none of his assertions concerning
  his income before and after the accident was corroborated; of the multiple companies that
  he identified as current or former employers, not one was able to provide any sort of
                                                                                                               2

proof to support his obviously exaggerated income assertions. Given these facts, the trial
court, in my judgment, correctly granted summary disposition in favor of defendant on
the ground that plaintiff committed fraud in seeking work-loss benefits, and the Court of
Appeals erred by ruling to the contrary. I would therefore reverse the judgment of the
Court of Appeals and reinstate the trial court’s ruling in favor of defendant Allstate.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 5, 2018
       a1002
                                                                             Clerk